Citation Nr: 9912489	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for kidney 
disease, minimal change glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 12, 1988 to April 
17, 1996.

This appeal to the Board of Veterans' Appeals (the Board) is 
from the rating action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco in  May 1996 which granted 
service connection for kidney disease and assigned a 
noncompensable evaluation from April 18, 1996, the day 
following the veteran's separation from service.  

The veteran has twice been scheduled for a hearing before a 
Member of the Board at the RO, in September 1998 and February 
1999, for neither of which he appeared.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The RO held that the veteran's kidney disorder was a result 
of his Persian Gulf period of service and the initial rating 
was based on the Medical Evaluation Board Findings.

The veteran underwent a VA examination in November 1996, 
report from which is of record.  The veteran stated that he 
had had glomerulonephritis flare-ups about twice a month with 
burning on urination; he had also had ongoing problems with 
flank pain.  

The veteran was receiving regular treatment at the VA as an 
outpatient, having previously gone to a service facility for 
similar care.  On examination, urinalysis showed protein 1+ 
and urine bacteria trace; a renal ultrasound was reportedly 
normal, bilaterally.  Mild urinary tract infection was 
diagnosed.

The November 1996 outpatient treatment report, the only one 
in the file since service, showed that the veteran had 
recurrent complaints of left flank pain and burning on 
urination; protein was 1+.;  he was scheduled for his next 
appointment in January 1997.  Records from such subsequent 
visits are not in the file.

After the case was forwarded by the RO to the Board, a copy 
of a Temporary Disability Retired List (TDRL) examination by 
the service department in February 1998 was received.  Also 
received was an April 1998 fitness for duty assessment and a 
May 1998 Medical Board Evaluation.  The RO forwarded the 
packet to the Board.  However, there is no written waiver of 
initial RO consideration of the 1998 service packet pursuant 
to 20 C.F.R. § 1304(c) (1998).  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
5107(a) (West 1991); 38 C.F.R. 3.103(a) (1998), and in 
deference to the Court's mandate, the Board will not decide 
the appellate issue pending a remand of the case to the RO 
for further action as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any kidney 
symptomatology since 1996.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his kidney 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  Any 
opinions expressed as to the severity of 
the veteran's kidney disease must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an initial 
compensable evaluation for kidney 
disease, with application of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).   

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


